Citation Nr: 0909673	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected residuals of prostate cancer, post 
operative radical prostatectomy.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from March 1965 to November 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas that granted service connection for 
residuals of prostate cancer and assigned a noncompensable 
evaluation, effective January 9, 2006.  Subsequently, in a 
June 2008 determination, the RO increased the evaluation for 
the Veteran's residuals of prostate cancer to 40 percent 
disabling, effective January 9, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Diagnostic Code 7528 provides that a 100 percent disability 
evaluation will be assigned for malignant neoplasms of the 
genitourinary system.   Following cessation of surgical, X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  

The record demonstrates that the Veteran was first diagnosed 
with prostate cancer in July 2005 and, after being advised of 
his options, elected to undergo a radical prostatectomy to 
have the gland removed.  A handwritten note by Dr. W. T. 
Robertson, the Veteran's treating physician, indicates that 
such surgery was scheduled to occur on August 11, 2005.

The record reflects that the Veteran was afforded a VA 
genitourinary examination in March 2008.  During that 
examination, the Veteran reported experiencing post radical 
prostatectomy stress urinary incontinence, that he wore a 
light pad, and that unless he strained, coughed, or sneezed 
that he normally was able to prevent from leaking or soiling 
himself.  The examiner noted that the Veteran clearly had 
urinary incontinence and that he wore a small absorbent pad 
on examination for his stress incontinence.  However, the 
examiner did not specifically indicate the frequency of the 
Veteran's urinary incontinence and/or how often he was 
required to change his absorbent pads.  38 C.F.R. § 4.115a.  
The examiner also did not specifically inquire as to the 
nature and extent, if any, of any renal dysfunction that the 
Veteran may experience as a result of his prostate cancer 
residuals.  Id.  Therefore, to ensure that the record 
reflects the current severity of the Veteran's residuals of 
prostate cancer disability, the Board finds that a new VA 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the Veteran's 
disability.  

Notwithstanding the foregoing, the Board notes that the 
Veteran's claim for service connection for residuals of 
prostate cancer was received in January 2006, which the Board 
observes was less than six months after his August 2005 
radical prostatectomy.  As noted above, Diagnostic Code 7528 
provides a 100 percent rating for malignant neoplasms of the 
genitourinary system and indicates that such 100 percent 
shall continue following cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure 
with a mandatory VA examination at the expiration of six 
months.  Therefore, based on Diagnostic Code 7528, Note, the 
Veteran should have been entitled to a 100 percent rating 
for, at the very least, the six months following his radical 
prostatectomy.  The Board notes that such six month period 
had not yet expired at the time the Veteran filed his claim 
for service connection for prostate cancer in January 2006.  

However, the Board the current record prevents an accurate 
assignment of the prescribed 100 percent evaluation.  The 
existing treatment records, including postoperative treatment 
records from Dr. Robertson's office, do not verify the exact 
date of the Veteran's August 2005 radical prostatectomy 
and/or whether or not he 

underwent post-operative therapeutic procedures to treat his 
prostate cancer, which have extended the 100 percent rating.  
Accordingly, the Board finds that additional records 
pertaining to the treatment of the Veteran's prostate cancer, 
including records from White County Medical Center, where his 
radical prostatectomy was reportedly performed, must be 
obtained.

The Court has held that where there has been a determination 
that the Veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the medical records from SSA pertaining to any original award 
of disability benefits and any continuing award of benefits 
should be requested and associated with the claims file.

The record reflects that the Veteran is in receipt of Social 
Security benefits.  However, the Board observes that the 
record does not contain a copy of the determination granting 
such benefits or the clinical records considered in reaching 
the determination.  The record does not reflect that the VA 
has sought to obtain those records.  Such records may be 
useful in adjudicating the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his prostate cancer, and 
any residuals thereof, since service, to 
include records from White County Medical 
Center in Searcy, Arkansas.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.



2. The Social Security Administration 
should be contacted and asked to furnish 
a copy of all disability determinations 
pertaining to the Veteran and all 
clinical records that were considered in 
adjudicating his claim(s) for SSA 
disability benefits.

3.  The Veteran should then be afforded a 
VA genitourinary examination to determine 
the current nature, extent and severity 
of his service-connected residuals of 
prostate cancer disability.  The entire 
claims file must be made available to the 
examiner and the report of examination 
should include a discussion of the 
Veteran's documented medical history and 
assertions.

All appropriate tests and studies should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should address any current 
residuals of prostate cancer, including 
past and present chemotherapy or other 
therapeutic procedure.  The examiner 
should also specifically address whether 
there has been local reoccurrence or 
metastasis of the veteran's prostate 
cancer.  If examiner finds that there has 
not been any reoccurrence or metastasis, 
then he or she should indicate whether 
the Veteran's residuals of prostate 
cancer is manifested by leakage, and, if 
so, whether it requires the wearing of 
absorbent materials that must be changed 
less than or more than two times a day, 
or less than or more than four times a 
day.

The examiner should also report the 
Veteran's urinary frequency for daytime 
and evening voiding, to include whether 
it causes him to awaken at night.
Further, the examiner should specify 
whether the disability is manifested by 
renal dysfunction.  If the answer is in 
the affirmative, the examiner should 
specifically indicate whether the Veteran 
requires regular dialysis; the frequency 
and persistence of any edema and 
albuminuria (i.e. whether it is 
recurring, constant, or persistent); the 
presence and extent, if any, of 
hypertension; BUN and creatine levels; 
extent of decrease of function of the 
kidneys or other related organ systems 
(especially cardiovascular).
The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  In 
readjudicating the claim, the RO must 
indicate its consideration as to whether 
the initial rating should be "staged." 
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought remains 
denied, the RO should issue the Veteran a 
supplemental statement of the case and 
afford the Veteran the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

